 

 
PERFECTENERGY INTERNATIONAL LIMITED
Address:       479 YouDong Road, Xinzhuang Town
                       Minhang District, Shanghai 201100
Tel:                 +86 21 5488 0958
Fax:                 +86 21 5488 8364
Web:               www.perfectenergy.com.cn

 
 






PERFECTENERGY INTERNATIONAL LIMITED
SALARY ADJUSTMENT LETTER


              25 March, 2011


Dear Mr. Edward Zhuang,


We’re pleased to inform you that your employment with the Company will be
further extended to January 31, 2014 under the same terms and conditions;
meanwhile with effective from November 1, 2010, your base salary has been
adjusted to RMB55,000 per month.


In addition to that, you’ll received a discretional bonus compensation
arrangement for the current fiscal year of 2011, which will be a portion of
performance-based bonus on the net profits realized by the Company during its
current fiscal year, with a minimum guaranteed aggregate bonus payment of
US$75,000 and maximum of US$250,000.


Thanks for your contribution to the Company.










/s/ Jack Wennan Li                                              
Jack Wennan Li, Chief Executive Officer
 
 
 

--------------------------------------------------------------------------------

 